Citation Nr: 1605317	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  12-07 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, diagnosed as Paget's disease and degenerative arthritis.  

2.  Entitlement to service connection for glaucoma.  

3.  Entitlement to a rating in excess of 10 percent for vitiligo.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to June 2005.

This matter is on appeal from rating decisions in December 2009 and November 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Veteran testified before the undersigned Veterans Law Judge in November 2015.  A transcript of the hearing is of record.

The Veteran has submitted additional evidence since the most recent adjudicative decisions.  He waived his right to initial review by the RO.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of entitlement to an increased rating for vitiligo is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

It is less likely than not that the Veteran's spine disorder or glaucoma is related to active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a lumbar spine disorder, diagnosed as Paget's disease and degenerative arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran also submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issues on appeal were also obtained in September 2009, December 2011 and October 2014.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are collectively adequate to adjudicate the issues on appeal.  They are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge in November 2015.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the nature and onset of his back and eye disorders.  He also presented additional documentation in support of his claims at that time.    

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran has claimed entitlement to service connection for a lumbar spine disorder and glaucoma.  At his hearing before the Board in November 2015, he stated that his back is a "continuing condition" that has lasted since his lengthy active duty service, where he noted that he did receive treatment for such symptoms in service.  He also noted that he was diagnosed with "borderline glaucoma" in approximately 2004 while being evaluated for Lasik corrective eye surgery.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis and Paget's disease, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

Regarding the Veteran's back complaints, the service treatment records reflect periodic complaints of back pain.  He complained of low back pain in January 1979 after bending over.  At that time, he was diagnosed with a musculoskeletal strain and was instructed to treat with moist soaks.  He sought treatment again in March 1979 for malaise and lower back pain.  He denied any injury to the back on that occasion, and such symptoms were seen as attributable to a viral syndrome, rather than any musculoskeletal injury.  

The Veteran also complained of back symptoms in December 2003 with lower back pain on the right side that radiated down his buttocks, and which was aggravated during exercise or other strenuous activities.  He was still able to exercise three times per week.  Importantly, X-rays of the lumbar spine in May 2002 and December 2003 were normal, with no evidence of traumatic or arthritic changes.  No low back or lumbar spine complaints were noted at his retirement physical evaluation in June 2005.  

In short, despite the fact that the Veteran received periodic treatment for back pain symptoms, there is no clinical evidence to indicate that he developed a chronic lumbar spine disorder in service.  

As for his glaucoma symptoms, the service treatment records reflect that the Veteran was expected to undergo Lasik surgery in 2002.  However, when undergoing ophthalmological evaluations in anticipation of this procedure in August and September 2002, a "glaucomatous optic nerve" was observed in the right eye with indications of "bilateral white matter lesions in the frontal and parietal areas" on MRI.  The Veteran was asymptomatic.  

While the Veteran argues that these observations in September 2002 represent an in-service diagnosis of glaucoma, this argument is not supported by other evidence of record, and in particular to the remarks of VA examiner who reviewed the record and examined the Veteran in October 2014.  On that occasion, the examiner explained that the Veteran was suspected of borderline glaucoma in August 2002 (or "glaucoma suspect") as a result of a pre-Lasik evaluation, characterized by asymmetrical optic cupping suggestive of glaucoma.  A subsequent MRI in September 2002 noted abnormalities in the eye, but that they were of unclear etiology.  Otherwise, his examination was normal, and it was recommended that the Veteran follow up one year later.  A subsequent evaluation in October 2004 found no change in the Veteran's condition, no treatment recommended or undertaken. 

The examiner pointed out that the term "pre-glaucoma," as was applied in the service treatment records, is used to "indicate a finding suggestive of glaucoma" when there was insufficient evidence to actually diagnose this disorder.  Here, although the Veteran was observed to have optic disc cupping and a visual field defect in service, further evaluation determined that glaucoma was not present.  Otherwise, the examiner noted, further treatment would have been performed.  The Veteran's retirement physical examination likewise did not indicate the presence of glaucoma.  Therefore, while some eye symptoms were present in service, there is insufficient evidence for the Board to conclude that the Veteran had clinical diagnosis of glaucoma in service. 

Next, the post-service evidence does not reflect symptoms related to a clinically identified back disorder or glaucoma for many years after the Veteran left active duty service.  The first diagnosis of glaucoma is not documented until a VA treatment note in May 2012.  However, VA examiner in October 2014 suggested that this diagnosis may be erroneous even on that occasion, given that an MRI from 2012 noted that the "asymmetric" eye pathology may represent a number of underlying pathologies.  

The first post-service indication of a back disorder was not until the Veteran filed his claim for service connection in April 2009.  The first clinical diagnosis was not shown until a VA examination in June 2009, which diagnosed degenerative lumbar spine disease without lower extremity radiculopathy.  Subsequent treatment notes also noted findings in the lumbar spine consistent with Paget's disease.  

The Board emphasizes that this first indication of either of these disorders is approximately in 2009, and approximately 4 years after the Veteran left active duty.  As such, a continuity of symptoms is not shown based on the clinical evidence.  Moreover, since arthritis or Paget's disease was not shown within a year of active duty, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

As part of this claim, the Board has assessed the credibility and probative weight of all relevant evidence, including the competency and credibility of statements made by the Veteran and others regarding his assertions of back symptoms since active duty.  In this regard, while Veteran is competent to discuss the nature of some disorders despite his status as a lay person, he is not competent diagnose a disorder such as arthritis of the spine or glaucoma, as they may not be diagnosed by their unique and readily identifiable features, and thus requires a determination that is "medical in nature."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  

Nevertheless, the Veteran is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering whether a statement is credible, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Specifically, while the Veteran complained of back problems in service, he did not mention any disorders related to his back at his retirement physical in June 2005.  This is particularly probative as the Veteran identified several health problems at the time of his service discharge examination, to include multiple orthopedic/joint disorders.  Such weighs heavily against his more recent reported medical history.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  He has provided no salient explanation as to why he would report chronic pain of the shoulders and knee but make no reference to his low back if he had been actually experiencing a chronic problem as he now contends.  See AZ v. Shinseki, 731 F.3d 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Moreover, the last time he did complain of back pain in service (2003), contemporaneous X-rays failed to indicate any clinically observable evidence of spine pathology.  

With regard to the glaucoma claim, as explained above, this disorder was not actually observed in service.  His eyes were found to be normal on discharge examination; and, aside from his need to wear contact lens and undergoing surgery to correct his vision (LASIK), he denied have eye problems at discharge.  The Board again notes that the Veteran identified many other health problems at discharge, which undermines his more recent assertion of having eyes problems on a continuous basis since service.  Indeed, the Veteran has not truly asserted that he has ever experienced observable symptoms since service.  

Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Regarding his back complaints, the Veteran first underwent a VA examination in September 2009.  On that occasion, the Veteran did not note any specific injury in service, but mentioned that he received cortisone shots and pain medication while on active duty.  After an examination was completed, he was diagnosed with degenerative lumbar spine disease.  The examiner concluded that the Veteran's back disorder was not caused by or related to active duty service.  In providing this opinion, the examiner noted that, while there were complaints of pain in 2003, they were not specific enough to indicate a chronic lumbar spine disorder.  

At a more recent VA examination in December 2011, the Veteran stated that he began to experience intermittent pain in his back since 2002, although an actual back disorder was not clinically diagnosed until 2009.  The VA examiner diagnosed degenerative disc disease of the L3-L4 disc.  This examiner also concluded that this disorder was less likely than not related to active duty.  In providing this opinion, the examiner noted that the Veteran's in-service complaints were "intermittent" for 1-2 years, but that radiographic imaging from active duty was negative.  Emphasis was also placed on the findings that the first clinical indication of a back disorder was not noted until years after active duty.  

The Board notes that the Veteran submitted a statement from a private physician from March 2015, who stated that the Veteran's back symptoms inhibit his ability to work.  However, this physician does not provide any opinion as to whether the Veteran's back disorder should be related to service.  That opinion offers no probative value.

The Veteran has also submitted a statement from this same physician in October 2015, who stated that the Veteran's bone conditions "should have been evident" while on active duty, and that the Veteran's back disorder should be service connected.  While this October 2015 statement has probative value in support of the Veteran's claim, it is insufficient by itself to warrant service connection, because the rationale is based on an incorrect factual basis.  Specifically, while the physician believes that the Veteran's spinal disorder should have been evident, the record includes X-rays from active duty showing that such indications were in fact not present.  X-rays taken in 2003 were in fact normal.

Further, while not explicitly stated, the examiner seems to base his opinion on the Veteran's report of having chronic problems since service.  However, as discussed above, that history has not been found credible.  This too reduces the overall probative value of the October 2015 opinion.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on veteran's statement renders a medical report incredible only if the Board rejects the statement of the veteran); see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence).

As for the Veteran's glaucoma, the Board relies on the opinion of a VA ophthalmological examiner who examined the Veteran in October 2014.  This examiner clarified that, while the Veteran had exhibited symptoms termed "pre-glaucoma," this was not dispositive evidence of a diagnosis of glaucoma during active duty.  Moreover, given that there were no other indications of glaucoma in service, as well as the fact that he has not displayed many other more recent indicators of glaucoma such as nerve fiber loss and progressive worsening, it was less likely than not that the Veteran's glaucoma is related to service.  

In support of his claim, the Veteran submitted a statement from an Army ophthalmological specialist, who recommended that the Veteran's glaucoma be service-connected.  While this is evidence that is probative in support of the Veteran's claim, the Board determines that it is insufficient to warrant service connection.  Specifically, the specialist's opinion is based on the bare conclusion that glaucoma was noted in-service.  This conclusion was refuted by the VA examiner in October 2014, who referenced specific evidence from the record, to support his conclusion that glaucoma was not present in service.  The Board places greater weight on the VA examiner's more thorough analysis.  


The Board finds that the examinations in this appeal are adequate for evaluation purposes.  Specifically, the examiners reviewed the claims file, interviewed the Veteran, and conducted physical examinations.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.

Consideration has been given to the statements made by the Veteran relating his back disorder and glaucoma to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of spine disorders or glaucoma.  See Jandreau, 492 F.3d at 1377, n.4.  Because these disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's spine disorder and glaucoma are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a lumbar spine disorder, diagnosed as Paget's disease and degenerative arthritis, is denied.  

Service connection for glaucoma is denied


REMAND

In a March 2015 rating decision, the Veteran was denied entitlement to an increased rating for his service-connected vitiligo.  That same month, the Veteran submitted a timely and proper notice of disagreement to this decision.  As the Veteran has submitted a timely Notice of Disagreement to this issue, a statement of the case addressing that issue should be issued.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to an increased rating for vitiligo.  The Veteran must be informed of his appeal rights and that he must file a timely substantive appeal to perfect an appeal on that issue.  If an appeal is perfected, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


